


PIEDMONT 1901 MARKET LLC (formerly known as Wells 1901 Market LLC),
as mortgagor
(Borrower)
to
THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, as mortgagee
(Lender)
_________________________________
OPEN-END MORTGAGE AND
SECURITY AGREEMENT
_________________________________
Dated June _____, 2015, and made
Effective as of June _____, 2015


Location:
1901-1917 Market Street,

Philadelphia


County:
Philadelphia



Commonwealth of Pennsylvania


Tax Parcel No.:
88-3-034200



PREPARED OUT-OF-STATE BY AND
WHEN RECORDED MAIL TO:
Seyfarth Shaw LLP
1075 Peachtree Street, N.E., Suite 2500
Atlanta, Georgia 30309-3962
Attention: Jay Wardlaw, Esq.
Deal Name: 1901 Market Street
Loan Number: 706109865


THIS INSTRUMENT SECURES FUTURE ADVANCES






--------------------------------------------------------------------------------




OPEN-END MORTGAGE AND SECURITY AGREEMENT
THIS OPEN-END MORTGAGE AND SECURITY AGREEMENT (this “Instrument”) is made as of
the ____ day of June, 2015, and having an effective date of the ____ day of
June, 2015, by PIEDMONT 1901 MARKET LLC, a Delaware limited liability company
(formerly known as Wells 1901 Market LLC), having its principal office and place
of business at c/o Piedmont Office Realty Trust, Inc., 11695 Johns Creek
Parkway, Suite 350, Johns Creek, Georgia 30097, as mortgagor (“Borrower”), to
THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, a New Jersey corporation, having an
office at c/o Prudential Asset Resources, Inc., 2100 Ross Avenue, Suite 2500,
Dallas, Texas 75201, Attention: Asset Management Department; Reference Loan No.
706109865, as mortgagee (“Lender”).
RECITALS:
1.    Borrower, by the terms of its Promissory Note dated as of the effective
date hereof (as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time, the “Note”) and in connection with the
loan (the “Loan”) from Lender to Borrower, is indebted to Lender in the
principal sum of ONE HUNDRED SIXTY MILLION AND NO/100 DOLLARS ($160,000,000.00).
2.    The Loan is governed by that certain Loan Agreement dated as of the
effective date hereof by and among Borrower and Lender (as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time, the “Loan Agreement”).
3.    Borrower desires to secure the payment of and the performance of all of
its obligations under the Note and certain additional Obligations.
IN CONSIDERATION of the principal sum of the Note, and other good and valuable
consideration, the receipt and sufficiency of which are acknowledged, and
intending to be legally bound hereby, Borrower irrevocably:
A.    Grants, bargains, sells, assigns, transfers, pledges, mortgages, warrants,
and conveys to Lender, and grants Lender a security interest in, the following
property, rights, interests and estates owned by Borrower (collectively, the
“Property”):
(i)The real property in Philadelphia County, Pennsylvania, and described in
Exhibit A (the “Land”);
(ii)    All buildings, structures and improvements (including fixtures) now or
later located in or on the Land (the “Improvements”);
(iii)    All easements, estates, and interests including hereditaments,
servitudes, appurtenances, tenements, mineral and oil/gas rights, water rights,
air rights, development power or rights, options, reversion and remainder
rights, and any other rights owned by Borrower and relating to or usable in
connection with or access to the Property;

1



--------------------------------------------------------------------------------




(iv)    All right, title, and interest owned by Borrower in and to all land
lying within the rights-of-way, roads, or streets, open or proposed, adjoining
the Land to the center line thereof, and all sidewalks, alleys, and strips and
gores of land adjacent to or used in connection with the Property;
(v)    All right, title, and interest of Borrower in, to, and under all plans,
specifications, surveys, studies, reports, permits, licenses, agreements,
contracts, instruments, books of account, insurance proceeds with respect to the
Property, and any other documents relating to the use, construction, occupancy,
leasing, activity, or operation of the Property;
(vi)    All of the fixtures and personal property described in Exhibit B owned
by Borrower and replacements thereof; but excluding all personal property owned
by any tenant (a “Tenant”) of the Property;
(vii)    All of Borrower’s right, title and interest in the proceeds (including
conversion to cash or liquidation claims) of (A) insurance relating to the
Property and (B) all awards made for the taking by eminent domain (or by any
proceeding or purchase in lieu thereof) of the Property, including awards
resulting from a change of any streets (whether as to grade, access, or
otherwise) and for severance damages;
(viii)    All of Borrower’s interest in and to all tax refunds, including
interest thereon, tax rebates, tax credits, and tax abatements, and the right to
receive the same, which may be payable or available with respect to the
Property;
(ix)    All leasehold estates, ground leases, leases, subleases, licenses, or
other agreements affecting the use, enjoyment or occupancy of the Property now
or later existing (including any use or occupancy arrangements created pursuant
to Title 7 or 11 of the United States Code, as amended from time to time, or any
similar federal or state laws now or later enacted for the relief of debtors
[the “Bankruptcy Code”]) and all extensions and amendments thereto
(collectively, the “Leases”) and all of Borrower’s right, title and interest
under the Leases, including all guaranties thereof;
(x)    All rents, issues, profits, royalties, receivables, use and occupancy
charges (including all oil, gas or other mineral royalties and bonuses), income
and other benefits now or later derived from any portion or use of the Property
(including any payments received with respect to any Tenant or the Property
pursuant to the Bankruptcy Code) and all cash, security deposits, advance
rentals, or similar payments relating thereto (collectively, the “Rents”) and
all proceeds from the cancellation, termination, surrender, sale or other
disposition of the Leases, and the right to receive and apply the Rents to the
payment of the Obligations; and
(xi)    All of Borrower’s rights and privileges heretofore or hereafter
otherwise arising in connection with or pertaining to the Property, including,
without limiting the generality of the foregoing, all water and/or sewer
capacity, all water, sewer and/or other utility deposits or prepaid fees, and/or
all water and/or sewer and/or other utility tap rights or other utility rights,
any right or privilege of Borrower under any loan commitment, lease, contract,
declaration of covenants, restrictions and easements or like instrument,
developer’s agreement, or other agreement with any third party pertaining to the
ownership, development, construction, operation, maintenance, marketing, sale or
use of the Property.

2



--------------------------------------------------------------------------------




B.    Absolutely and unconditionally assigns, sets over, and transfers to Lender
all of Borrower’s right, title, interest and estates in and to the Leases and
the Rents, subject to the terms and license granted to Borrower under that
certain Assignment of Leases and Rents made by Borrower to Lender dated
effective as of the effective date hereof (as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time, the
“Assignment”), which document shall govern and control the provisions of this
assignment.
TO HAVE AND TO HOLD the Property unto Lender and its successors and assigns
forever as security for the Obligations and Borrower does hereby bind itself,
its successors and assigns to WARRANTY SPECIALLY AND FOREVER DEFEND the title to
the Property, subject to the Permitted Encumbrances (as defined in the Loan
Agreement) and the provisions, terms and conditions of this Instrument.
PROVIDED, HOWEVER, if Borrower shall pay and perform the Obligations as provided
for in the Documents (defined below) and shall comply with all the provisions,
terms and conditions in the Documents, these presents and the estates hereby
granted (except for the obligations of Borrower set forth in Sections 3.11 and
3.12 and Article VIII of the Loan Agreement) shall cease, terminate and be void.
IN FURTHERANCE of the foregoing, Borrower warrants, represents, covenants and
agrees as follows:
Article I - OBLIGATIONS; DOCUMENTS; INCORPORATION; DEFINITIONS
Section 1.01    Obligations. This Instrument is executed, acknowledged, and
delivered by Borrower to secure and enforce the following obligations
(collectively, the “Obligations”):
(a)    Payment of all obligations, indebtedness and liabilities under the
Documents including (i) the Prepayment Premium, to the extent applicable, (ii)
interest at both the Note Rate and at the Default Rate, if applicable and to the
extent permitted by Laws, and (iii) renewals, extensions, and amendments of the
Documents;
(b)    Performance of every obligation, covenant, and agreement under the
Documents including renewals, extensions, and amendments of the Documents; and
(c)    Payment of all sums advanced (including costs and expenses) by Lender
pursuant to the Documents including renewals, extensions, and amendments of the
Documents.
Section 1.02    Documents; Incorporation. The “Documents” shall mean this
Instrument, the Loan Agreement, the Note, the Assignment, and any other written
agreement executed in connection with the Loan (but excluding the Loan
application and Loan commitment), including those given to evidence or further
secure the payment and performance of any of the Obligations, and any written
renewals, extensions, and amendments of the foregoing. All of the provisions of
the other Documents (including, without limitation, the limited and full
recourse liability provisions of Article VIII of the Loan Agreement) are
incorporated into this Instrument to the same extent and with the same force as
if fully set forth in this Instrument.
Section 1.03    Definitions. All capitalized terms not defined herein shall have
the respective meanings set forth in the Loan Agreement. The terms set forth
below are defined in the following sections of this Instrument:

3



--------------------------------------------------------------------------------




Assignment
Recitals, Section 3(B)

Bankruptcy Code
Recitals, Section 3(A)(ix)

Borrower
Preamble

Documents
Section 1.02

Improvements
Recitals, Section 3(A)(ii)

Instrument
Preamble

Land
Recitals, Section 3(A)(i)

Leases
Recitals, Section 3(A)(ix)

Lender
Preamble

Loan
Recitals, Section 1

Loan Agreement
Recitals, Section 2

Note
Recitals, Section 1

Notice
Section 5.02

Obligations
Section 1.01

Pa.C.S.
Section 6.04

Personal Property
Section 3.02(j)

Property
Recitals, Section 3(A)

Rents
Recitals, Section 3(A)(x)

Tenant
Recitals, Section 3(A)(vi)

ARTICLE II     - SALE, TRANSFER, OR ENCUMBRANCE OF THE PROPERTY
Section 2.01    Due-on-Sale or Encumbrance. It shall be an Event of Default and,
at the sole option of Lender, Lender may accelerate the Obligations, and the
entire Obligations (including any Prepayment Premium) shall become immediately
due and payable, if, without Lender’s prior written consent (which consent may
be given or withheld for any or for no reason or given conditionally, in
Lender’s sole discretion), any of the events set forth in Section 5.01 of the
Loan Agreement shall occur (unless such event is otherwise expressly permitted
under the terms and conditions of Article V of the Loan Agreement without
Lender’s prior written consent).
ARTICLE III     - DEFAULTS AND REMEDIES
Section 3.01    Events of Default. The occurrence of an Event of Default (as
such term is defined in Section 6.01 of the Loan Agreement) shall constitute, at
Lender’s option, an Event of Default under this Instrument and the other
Documents.
Section 3.02    Remedies. If an Event of Default occurs, Lender or any person
designated by Lender may (but shall not be obligated to) take any action
(separately, concurrently, cumulatively, and at any time and in any order)
permitted under any Laws, without notice, demand, presentment, or protest (all
of which are hereby waived), to protect and enforce Lender’s rights under the
Documents or Laws including the following actions:

4



--------------------------------------------------------------------------------




(a)    accelerate and declare the entire unpaid Obligations immediately due and
payable, except for defaults under Sections 6.01(f), 6.01(g), 6.01(h), or
6.01(i) of the Loan Agreement which shall automatically make the Obligations
immediately due and payable;
(b)    judicially or otherwise, (i) completely foreclose this Instrument or (ii)
partially foreclose this Instrument for any portion of the Obligations due and
the lien and security interest created by this Instrument shall continue
unimpaired and without loss of priority as to the remaining Obligations not yet
due;
(c)    sell for cash or upon credit the Property and all right, title and
interest of Borrower therein and rights of redemption thereof, pursuant to power
of sale;
(d)    recover judgment on the Note either before, during or after any
proceedings for the enforcement of the Documents and without any requirement of
any action being taken to (i) recover on the Property or (ii) otherwise enforce
the Documents;
(e)    seek specific performance of any provisions in the Documents;
(f)    apply for the appointment of a receiver, custodian, trustee, liquidator,
or conservator of the Property without (i) notice to any person, or (ii) regard
for (A) the adequacy of the security for the Obligations or (B) the solvency of
Borrower or any person liable for the payment of the Obligations; and Borrower
and any person so liable waives or shall be deemed to have waived the foregoing
and any other objections to the fullest extent permitted by Laws and consents or
shall be deemed to have consented to such appointment;
(g)    with or without entering upon the Property, (i) exclude Borrower and any
person from the Property without liability for trespass, damages, or otherwise;
(ii) take possession of, and Borrower shall surrender on demand, all books,
records, and accounts relating to the Property; (iii) give notice to Tenants or
any person, make demand for, collect, receive, sue for, and recover in its own
name all Rents and cash collateral derived from the Property; (iv) use, operate,
manage, preserve, control, and otherwise deal with every aspect of the Property
including (A) conducting its business, (B) insuring it, (C) making all repairs,
renewals, replacements, alterations, additions, and improvements to or on it,
(D) completing the construction of any Improvements in manner and form as Lender
deems advisable, and (E) executing, modifying, enforcing, and terminating new
and existing Leases on such terms as Lender deems advisable and evicting any
Tenants in default; (v) apply the receipts from the Property to payment of the
Obligations, in any order or priority determined by Lender, after first
deducting all Costs, expenses, and liabilities incurred by Lender in connection
with the foregoing operations and all amounts needed to pay the Impositions and
other expenses of the Property, as well as just and reasonable compensation for
the services of Lender and its attorneys, agents, and employees; and/or (vi) in
every case in connection with the foregoing, exercise all rights and powers of
Borrower or Lender with respect to the Property, either in Borrower’s name or
otherwise;
(h)    release any portion of the Property for such consideration, if any, as
Lender may require without, as to the remainder of the Property, impairing or
affecting the lien or priority of this Instrument or improving the position of
any subordinate lienholder with respect thereto, except to the extent that the
Obligations shall have been actually reduced, and Lender may accept by
assignment, pledge, or otherwise

5



--------------------------------------------------------------------------------




any other property in place thereof as Lender may require without being
accountable for so doing to any other lienholder;
(i)    apply any Deposits to the following items in any order and in Lender’s
sole discretion: (A) the Obligations, (B) Costs, (C) advances made by Lender
under the Documents, and/or (D) Impositions;
(j)    take all actions permitted under the U.C.C. of the Property State (as
defined in the Loan Agreement) including (i) the right to take possession of all
tangible and intangible personal property now or hereafter included within the
Property (the “Personal Property”) and take such actions as Lender deems
advisable for the care, protection and preservation of the Personal Property and
(ii) request Borrower at its expense to assemble the Personal Property and make
it available to Lender at a convenient place acceptable to Lender. Any notice of
sale, disposition or other intended action by Lender with respect to the
Personal Property sent to Borrower at least five (5) days prior to such action
shall constitute commercially reasonable notice to Borrower; or
(k)    take any other action permitted under any Laws.
If Lender exercises any of its rights under Section 3.02(g), Lender shall not
(a) be deemed to have entered upon or taken possession of the Property except
upon the exercise of its option to do so, evidenced by its demand and overt act
for such purpose; (b) be deemed a beneficiary or mortgagee in possession by
reason of such entry or taking possession; nor (c) be liable (i) to account for
any action taken pursuant to such exercise other than for Rents actually
received by Lender, (ii) for any loss sustained by Borrower resulting from any
failure to lease the Property, or (iii) any other act or omission of Lender
except for losses caused by Lender’s willful misconduct or gross negligence.
Borrower hereby consents to, ratifies, and confirms the exercise by Lender of
its rights under this Instrument and appoints Lender as its attorney-in-fact,
which appointment shall be deemed to be coupled with an interest and
irrevocable, for such purposes.
Section 3.03    Expenses. All Costs, expenses, allocated or accrued fees, or
other amounts paid or incurred by Lender in the exercise of its rights under the
Documents, together with interest thereon at the applicable interest rate
specified in the Loan Agreement, shall be (a) part of the Obligations, (b)
secured by this Instrument, and (c) allowed and included as part of the
Obligations in any foreclosure, decree for sale, power of sale, or other
judgment or decree enforcing Lender’s rights under the Documents.
Section 3.04    Rights Pertaining to Sales. To the extent permitted under (and
in accordance with) any Laws, the following provisions shall, as Lender may
determine in its sole discretion, apply to any sales of the Property under this
Article III, whether by judicial proceeding, judgment, decree, power of sale,
foreclosure or otherwise: (a) Lender may conduct a single sale of the Property
or multiple sales of any part of the Property in separate tracts or in its
entirety or any other manner as Lender deems in its best interests and Borrower
waives any right to require otherwise; (b) if Lender elects more than one sale
of the Property, Lender may at its option cause the same to be conducted
simultaneously or successively, on the same day or on such different days or
times and in such order as Lender may deem to be in its best interests, no such
sale shall terminate or otherwise affect the lien of this Instrument on any part
of the Property not then sold, and Borrower shall pay the costs and expenses of
each such sale; (c) any sale may be postponed or adjourned by public
announcement at the time and place appointed for such sale or for such postponed
or adjourned sale without further notice; or such sale may occur, without
further notice, at the time fixed by the last

6



--------------------------------------------------------------------------------




postponement or a new notice of sale may be given; and (d) Lender may acquire
the Property and, in lieu of paying cash, may pay by crediting against the
Obligations the amount of its bid, after deducting therefrom any sums which
Lender is authorized to deduct under the provisions of the Documents. After any
such sale, Lender shall deliver to the purchaser at such sale a deed conveying
the property so sold, but without any covenant or warranty, express or implied.
The recitals in any such deed of any matters or facts shall be conclusive proof
of the truthfulness thereof. Any person, including Borrower or Lender, may
purchase at such sale.
Section 3.05    Application of Proceeds. Any proceeds received from any sale or
disposition under this Article III or otherwise, together with any other sums
held by Lender, shall, except as expressly provided to the contrary, be applied
in the order determined by Lender to: (a) payment of all Costs and expenses of
any enforcement action or foreclosure sale, transfer of title by power of sale,
or otherwise, including interest thereon at the applicable interest rate
specified in the Loan Agreement, (b) all taxes, Assessments, and other charges
unless the Property was sold subject to these items; (c) payment of the
Obligations in such order as Lender may elect; (d) payment of any other sums
secured or required to be paid by Borrower; and (e) payment of the surplus, if
any, to any person lawfully entitled to receive it. Borrower and Lender intend
and agree that during any period of time between any foreclosure judgment that
may be obtained and the actual foreclosure sale that the foreclosure judgment
will not extinguish the Documents or any rights contained therein including the
obligation of Borrower to pay all Costs and to pay interest at the applicable
interest rate specified in the Loan Agreement.
Section 3.06    Additional Provisions as to Remedies. No failure, refusal,
waiver, or delay by Lender to exercise any rights under the Documents upon any
default or Event of Default shall impair Lender’s rights or be construed as a
waiver of, or acquiescence to, such or any subsequent default or Event of
Default. No recovery of any judgment by Lender and no levy of an execution upon
the Property or any other property of Borrower shall affect the lien and
security interest created by this Instrument and such liens, rights, powers, and
remedies shall continue unimpaired as before. Lender may resort to any security
given by this Instrument or any other security now given or hereafter existing
to secure the Obligations, in whole or in part, in such portions and in such
order as Lender may deem advisable, and no such action shall be construed as a
waiver of any of the liens, rights, or benefits granted hereunder. Acceptance of
any payment after any Event of Default shall not be deemed a waiver or a cure of
such Event of Default and such acceptance shall be deemed an acceptance on
account only. If Lender has started enforcement of any right by foreclosure,
sale, entry, or otherwise and such proceeding shall be discontinued, abandoned,
or determined adversely for any reason, then Borrower and Lender shall be
restored to their former positions and rights under the Documents with respect
to the Property, subject to the lien and security interest hereof.
Section 3.07    Waiver of Rights and Defenses. To the fullest extent Borrower
may do so under Laws, Borrower (a) will not at any time insist on, plead, claim,
or take the benefit of any statute or rule of law now or later enacted providing
for any appraisement, valuation, stay, extension, moratorium or redemption; (b)
for itself, its successors and assigns, and for any person ever claiming an
interest in the Property (other than Lender), waives and releases all rights of
redemption, reinstatement, valuation, appraisement, notice of intention to
mature or declare due the whole of the Obligations, all rights to a marshaling
of the assets of Borrower, including the Property, or to a sale in inverse order
of alienation, in the event of foreclosure (or extinguishment by transfer of
title by power of sale) of the liens and security interests created under the

7



--------------------------------------------------------------------------------




Documents; (c) shall not be relieved of its obligation to pay the Obligations as
required in the Documents nor shall the lien or priority of the Documents be
impaired by any agreement renewing, extending, or modifying the time of payment
or the provisions of the Documents (including a modification of any interest
rate), unless expressly released, discharged, or modified by such agreement.
Regardless of consideration and without any notice to or consent by the holder
of any subordinate lien, security interest, encumbrance, right, title, or
interest in or to the Property, Lender may (a) release any person liable for
payment of the Obligations or any portion thereof or any part of the security
held for the Obligations or (b) modify any of the provisions of the Documents
without impairing or affecting the Documents or the lien, security interest, or
the priority of the modified Documents as security for the Obligations over any
such subordinate lien, security interest, encumbrance, right, title, or
interest.
Section 3.08    Additional Credit Bidding. In connection with any sale of the
Property pursuant to Section 363 of the Bankruptcy Code or any plan under the
Bankruptcy Code, Lender shall have the right to acquire the Property and, in
lieu of paying cash, Lender shall have the right (at its option) to pay by
crediting against the Obligations the amount of its bid, after deducting
therefrom any sums which Lender is authorized to deduct under the provisions of
the Documents.
ARTICLE IV     - SECURITY AGREEMENT
Section 4.01    Security Agreement. This Instrument constitutes both a real
property mortgage and a “security agreement” within the meaning of the U.C.C.
The Property includes real and personal property and all tangible and intangible
rights and interest of Borrower in the Property. Borrower grants to Lender, as
security for the Obligations, a security interest in the Personal Property to
the fullest extent that the Personal Property may be subject to the U.C.C.
Borrower authorizes Lender to file any financing or continuation statements and
amendments thereto relating to the Personal Property without the signature of
Borrower if permitted by Laws.
ARTICLE V     - ADDITIONAL PROVISIONS
Section 5.01    Usury Savings Clause. Without limiting Section 1.02 above, the
provisions of Section 9.01 of the Loan Agreement are hereby incorporated by
reference into this Instrument to the same extent and with the same force as if
fully set forth herein.
Section 5.02    Notices. Any notice, request, demand, consent, approval,
direction, agreement, or other communication (any “notice”) required or
permitted under the Documents shall be in writing and shall be validly given if
sent by a nationally-recognized courier that obtains receipts, delivered
personally by a courier that obtains receipts, or mailed by United States
certified mail (with return receipt requested and postage prepaid) addressed to
the applicable person as follows:

8



--------------------------------------------------------------------------------




If to Borrower:
PIEDMONT 1901 MARKET LLC
c/o Piedmont Office Realty Trust, Inc.
11695 Johns Creek Parkway, Suite 350
Johns Creek, Georgia 30097
Attention: Chief Financial Officer


With a copy of notices sent to Borrower to:
KING & SPALDING LLP
1180 Peachtree Street, NE
Atlanta, Georgia 30309
Attention: Joshua M. Kamin, Esq.


If to Lender:
THE PRUDENTIAL INSURANCE COMPANY OF AMERICA
c/o Prudential Asset Resources, Inc.
2100 Ross Avenue, Suite 2500
Dallas, Texas 75201
Attention: Asset Management Department
Reference Loan No. 706109865
With a copy of notices sent to Lender to:
THE PRUDENTIAL INSURANCE COMPANY OF AMERICA
c/o Prudential Asset Resources, Inc.
2100 Ross Avenue, Suite 2500
Dallas, Texas 75201
Attention: Legal Department
Reference Loan No. 706109865

Each notice shall be effective upon being so sent, delivered, or mailed, but the
time period for response or action shall run from the date of receipt as shown
on the delivery receipt. Refusal to accept delivery or the inability to deliver
because of a changed address for which no notice was given shall be deemed
receipt. Any party may periodically change its address for notice and specify up
to two (2) additional addresses for copies by giving the other party at least
ten (10) days’ prior notice.
Section 5.03    Applicable Law and Submission to Jurisdiction. This Instrument
shall be governed by and construed in accordance with the laws of the Property
State and the applicable laws of the United States of America. Without limiting
Lender’s right to bring any Action (as defined in the Loan Agreement) in the
courts of other jurisdictions, Borrower irrevocably (a) submits to the
jurisdiction of any state or federal court in the Property State, (b) agrees
that any Action may be heard and determined in such court, and (c) waives, to
the fullest extent permitted by Laws, the defense of an inconvenient forum to
the maintenance of any Action in such jurisdiction.
Section 5.04    Transfer of Loan.
(a)    Lender may, at any time, (i) sell, transfer or assign the Documents and
any servicing rights with respect thereto or (ii) grant participations therein
or issue Securities (as defined in the Loan Agreement). Lender may forward to
any Investors (as defined in the Loan Agreement), to any Rating Agency (as
defined in the Loan Agreement) rating such Securities and to any prospective
Investor, all documents and information which Lender now has or may later
acquire relating to the Obligations, Borrower, any guarantor, any indemnitor(s),
the Leases, and the Property, whether furnished by Borrower, any guarantor, any
indemnitor(s) or otherwise, as Lender determines advisable. Lender agrees to use
good faith, commercially reasonable efforts to cause all third-party Investors
and potential Investors to sign Lender’s standard confidentiality agreement with
respect to all documents and information provided to such Investors relating to
the Obligations, Borrower, any guarantor, any indemnitor(s), the Leases, and the
Property, which shall include market and customary exceptions and
qualifications. Borrower, any guarantor and any indemnitor of

9



--------------------------------------------------------------------------------




Borrower’s obligations under the Documents agree to cooperate with Lender in
connection with any transfer made or any Securities created pursuant to this
Section 5.04 including the delivery of an estoppel certificate in accordance
with Section 3.16 of the Loan Agreement and such other documents as may be
reasonably requested by Lender. Borrower shall also furnish any consent of
Borrower, any guarantor and any indemnitor in order to permit Lender to furnish
such Investors or such prospective Investors or such Rating Agency with any and
all information concerning the Property, the Leases, the financial condition of
Borrower, any guarantor and any indemnitor, as may be reasonably requested by
Lender, any Investor, any prospective Investor or any Rating Agency and which
may be complied with without undue expense.
(b)    Borrower agrees that upon any assignment or transfer of the Documents by
Lender to any third party, Borrower hereby waiving prior notice of any such
transfer, Lender shall have no obligations or liabilities under the Documents,
such third party shall be substituted as the lender under the Documents for all
purposes, and, following Borrower’s receipt of written notice of such transfer,
Borrower shall look solely to such third party for the performance of any
obligations under the Documents or with respect to the Loan.
(c)    Upon an assignment or other transfer of the Documents, Lender may, at its
discretion, pay over the Deposits in its possession and deliver all other
collateral mortgaged, granted, pledged or assigned pursuant to the Documents, or
any part thereof, to the transferee who shall thereupon become vested with all
the rights herein or under applicable law given to Lender with respect thereto,
and Lender shall thereafter forever be relieved and fully discharged from any
liability or responsibility in the matter; but Lender shall retain all rights
hereby given to it with respect to any liabilities and the collateral not so
transferred to Borrower or to the assignee or transferee of the Documents. If
the Deposits are transferred or assigned to the assignee or transferee, then
Borrower shall then look solely to such assignee or transferee with respect
thereto. This provision shall apply to every transfer of the Deposits and any
other collateral mortgaged, granted, pledged or assigned pursuant to the
Documents, or any part thereof, to a new assignee or transferee. Subject to the
provisions of Section 5.01 of the Loan Agreement, a transfer of title to the
Land shall automatically transfer to the new owner the beneficial interest in
the Deposits.
Section 5.05    Miscellaneous. If any provision of the Documents shall be held
to be invalid, illegal, or unenforceable in any respect, this shall not affect
any other provisions of the Documents and such provision shall be limited and
construed as if it were not in the Documents. If title to the Property becomes
vested in any person other than Borrower, then Lender may, without notice to
Borrower, deal with such person regarding the Documents or the Obligations in
the same manner as with Borrower without in any way vitiating or discharging
Borrower’s liability under the Documents or being deemed to have consented to
the vesting. If both the lessor’s and lessee’s interest under any Lease ever
becomes vested in any one person, this Instrument and the lien and security
interest created hereby shall not be destroyed or terminated by the application
of the doctrine of merger, and Lender shall continue to have and enjoy all its
rights and privileges as to each separate estate. Upon foreclosure (or transfer
of title by power of sale) of this Instrument, none of the Leases shall be
destroyed or terminated as a result of such foreclosure (or transfer of title by
power of sale), by application of the doctrine of merger or as a matter of law,
unless Lender takes all actions required by law to terminate the Leases as a
result of foreclosure (or transfer of title by power of sale). All of Borrower’s
covenants and agreements under the Documents shall run with the land and time is
of the essence. Borrower appoints Lender as its attorney-in-fact, which
appointment is irrevocable and shall be deemed to be coupled with an interest,
with respect to the execution, acknowledgment, delivery, filing or recording for
and in the

10



--------------------------------------------------------------------------------




name of Borrower of any of the documents listed in Sections 3.04, 3.19, 4.01,
and 6.02 of the Loan Agreement. The Documents cannot be amended, terminated, or
discharged except in a writing signed by the party against whom enforcement is
sought. No waiver, release, or other forbearance by Lender will be effective
unless it is in a writing signed by Lender and then only to the extent expressly
stated. The provisions of the Documents shall be binding upon Borrower and its
heirs, devisees, representatives, successors, and assigns including successors
in interest to the Property and inure to the benefit of Lender and its heirs,
successors, substitutes, and assigns. Where two or more persons have executed
the Documents, the obligations of such persons shall be joint and several,
except to the extent the context clearly indicates otherwise. The Documents may
be executed in any number of counterparts with the same effect as if all parties
had executed the same document. All such counterparts shall be construed
together and shall constitute one instrument, but in making proof hereof it
shall only be necessary to produce one such counterpart. Upon receipt of a
commercially reasonable affidavit (which shall contain a customary indemnity of
Borrower by Lender) of an officer of Lender as to the loss, theft, destruction
or mutilation of any Document which is not of public record, and, in the case of
any mutilation, upon surrender and cancellation of the Document, Borrower will
issue, in lieu thereof, a replacement Document, dated the date of the lost,
stolen, destroyed or mutilated Document containing the same provisions. Any
reviews, inspections, reports, approvals or similar items conducted, made or
produced by or on behalf of Lender with respect to Borrower, the Property or the
Loan are for loan underwriting and servicing purposes only, and shall not
constitute an acknowledgment, representation or warranty of the accuracy
thereof, or an assumption of liability with respect to Borrower, Borrower’s
contractors, architects, engineers, employees, agents or invitees, present or
future tenants, occupants or owners of the Property, or any other party.
Section 5.06    Entire Agreement. Except as provided in Section 3.17 of the Loan
Agreement, (a) the Documents constitute the entire understanding and agreement
between Borrower and Lender with respect to the Loan and supersede all prior
written or oral understandings and agreements with respect to the Loan including
the Loan application, Loan commitment, and any confidentiality agreements, and
(b) Borrower is not relying on any representations or warranties of Lender
except as expressly set forth in the Documents.
Section 5.07    WAIVER OF TRIAL BY JURY. EACH OF BORROWER AND LENDER HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM FILED BY EITHER PARTY, WHETHER IN
CONTRACT, TORT OR OTHERWISE, RELATING DIRECTLY OR INDIRECTLY TO THE LOAN, THE
DOCUMENTS, OR ANY ALLEGED ACTS OR OMISSIONS OF LENDER OR BORROWER IN CONNECTION
THEREWITH.
ARTICLE VI     – SPECIAL PENNSYLVANIA PROVISIONS
Section 6.01    Inconsistencies. In the event of any inconsistencies between the
terms and conditions of this Article VI and any other terms of this Instrument
the terms and conditions of this Article VI shall control and be binding.
Section 6.02    Environmental Representations, Warranties and Covenants.
Subsection 3.12(a) of this Instrument is hereby amended by inserting after the
words “including the” and before the words

11



--------------------------------------------------------------------------------




“Comprehensive Environmental Response” the words “Pennsylvania Hazardous Sites
Cleanup Act, the Pennsylvania Solid Waste Management Act,”.
Section 6.03    Remedies. Section 3.02 of this Instrument entitled “Remedies” is
hereby amended by adding the following to the end of subsection (k) thereof:
“Without limiting the generality of the foregoing, it is expressly agreed that
if at any time following an Event of Default hereunder (i) a writ of execution
is issued upon a judgment obtained upon the Obligations or any portion thereof,
or (ii) an action of mortgage foreclosure or any other action or proceeding is
instituted in respect of this Instrument, there shall be payable to and
recovered by Lender (W) the entire unpaid principal balance of the Obligations,
with interest thereon at the interest rate then applicable under the Note,
(X) all costs of suit (including reasonable attorneys’ fees, forum costs and
disbursements), (Y) all moneys expended by Lender in payment of taxes, sewer
rents and water rents, claims or charges and in effecting insurance coverage or
repairs, with interest on such expenditures at the interest rate applicable
under the Note, and (Z) an attorney’s commission of ten percent (10%) for
collection of the Obligations provided, however, that such commission shall not
exceed the actual amount of reasonable attorneys’ fees charged or billed to
Lender in connection herewith. Borrower hereby waives and relinquishes unto
Lender the right of inquisition in respect of any real estate that may be levied
upon under a judgment obtained by virtue of any such action or proceeding and
voluntarily condemns the same and authorizes the entry of such condemnation upon
such writ of execution. Borrower further agrees that such real estate and any
other Property (whether consisting of real or personal property) now or
hereafter owned by Borrower may be sold in any order determined by Lender.
Borrower likewise waives and relinquishes all benefit of any and every law now
or hereafter in force to exempt from levy and sale on execution the Property or
any other property whatsoever or any part of the proceeds arising from any such
sale for the payment of the Obligations secured hereby (or any part thereof) and
the legal fees and costs of such action and execution. Borrower likewise waives
and relinquishes unto and in favor of Lender all benefits and exemptions under
the laws now in effect or hereafter passed to relieve Borrower in any manner
from the obligations assumed in connection with the Obligations for which this
Instrument is security or to reduce the amount of the Obligations to any greater
extent than the amount actually received by Lender from the sale of the Property
in any judicial proceedings in respect of the Obligations or this Instrument.
THE FOLLOWING PARAGRAPH SETS FORTH A WARRANT OR AUTHORITY FOR AN ATTORNEY TO
CONFESS JUDGMENT AGAINST BORROWER. IN GRANTING THIS WARRANT OR AUTHORITY FOR AN
ATTORNEY TO CONFESS JUDGMENT AGAINST BORROWER, BORROWER HEREBY KNOWINGLY,
INTENTIONALLY AND VOLUNTARILY, AND (ON THE ADVICE OF SEPARATE COUNSEL OF
BORROWER) UNCONDITIONALLY WAIVES ANY AND ALL RIGHTS BORROWER HAS OR MAY HAVE TO
PRIOR NOTICE AND AN OPPORTUNITY FOR HEARING UNDER THE CONSTITUTIONS AND LAWS OF
THE UNITED STATES AND THE COMMONWEALTH OF PENNSYLVANIA.
BORROWER, FOR THE PURPOSE OF SECURING POSSESSION OF THE PROPERTY TO LENDER IN
THE EVENT OF ANY EVENT OF DEFAULT HEREUNDER, DOES HEREBY AUTHORIZE AND EMPOWER
ANY ATTORNEY OF ANY COURT OF RECORD, AS ATTORNEY FOR BORROWER AS WELL AS FOR ALL
PERSONS CLAIMING UNDER, BY OR THROUGH

12



--------------------------------------------------------------------------------




BORROWER, TO COMMENCE AN ACTION IN EJECTMENT FOR POSSESSION OF THE PROPERTY
WITHOUT ANY STAY OF EXECUTION OR APPEAL, AGAINST BORROWER, AND THEREIN TO
CONFESS JUDGMENT FOR THE RECOVERY BY LENDER OF THE POSSESSION OF THE PROPERTY
FOR WHICH THIS INSTRUMENT (OR A COPY THEREOF VERIFIED BY AFFIDAVIT) SHALL BE
SUFFICIENT WARRANT, AND THEREUPON A WRIT OF POSSESSION MAY BE ISSUED FORTHWITH,
WITHOUT ANY PRIOR WRIT, FORECLOSURE OR PROCEEDING WHATSOEVER. BORROWER HEREBY
RELEASES AND AGREES TO RELEASE LENDER FROM ALL ERRORS AND DEFECTS WHATSOEVER IN
CONNECTION WITH SUCH JUDGMENT, IN CAUSING A WRIT OR WRITS TO BE ISSUED, AND IN
ANY PROCEEDING THEREON OR CONCERNING THE SAME. BORROWER AGREES THAT NO WRIT,
ERROR, APPEAL OR OBJECTION SHALL BE MADE OR TAKEN THERETO, PROVIDED THAT LENDER
SHALL HAVE FILED IN SUCH ACTION AN AFFIDAVIT OF DEFAULT MADE BY IT OR SOMEONE ON
ITS BEHALF. IT IS HEREBY EXPRESSLY AGREED THAT IF FOR ANY REASON AFTER SUCH
ACTION HAS BEEN COMMENCED, THE SAME SHALL BE DISCONTINUED, MARKED SATISFIED OF
RECORD, OR DETERMINED, OR POSSESSION OF THE PROPERTY SHALL REMAIN IN OR BE
RESTORED TO BORROWER, THE RIGHTS AND POWERS OF LENDER SHALL NOT BE DEEMED TO
HAVE BEEN EXHAUSTED BY ANY SUCH ACTION, BUT LENDER SHALL HAVE THE SAME RIGHTS AS
AFORESAID, FOR THE SAME EVENT OF DEFAULT, OR FOR ANY SUBSEQUENT EVENT OR EVENTS
OF DEFAULT TO CONFESS JUDGMENT AND TO BRING ONE OR MORE FURTHER ACTIONS TO
RECOVER POSSESSION OF THE PROPERTY. IN ANY SUCH ACTION, A COPY OF THIS
INSTRUMENT, VERIFIED BY AFFIDAVIT BY SOMEONE ON BEHALF OF LENDER, MAY BE FILED,
IN WHICH EVENT IT SHALL NOT BE NECESSARY TO FILE THE ORIGINAL AS A WARRANT OF
ATTORNEY, ANY LAW OR RULE OF COURT TO THE CONTRARY NOTWITHSTANDING. THE RIGHT
SET FORTH HEREIN SHALL NOT MERGE WITH ANY JUDGMENT OBTAINED ON THE OBLIGATIONS
OR THE OTHER LOAN DOCUMENTS. THIS WARRANT OF ATTORNEY SHALL BE EFFECTIVE ONLY
AFTER THE OCCURRENCE OF AN EVENT OF DEFAULT.
BORROWER CONFIRMS TO LENDER THAT (1) THIS INSTRUMENT AND THE FOREGOING WARRANT
OF ATTORNEY HAVE BEEN NEGOTIATED AND AGREED UPON IN A COMMERCIAL CONTEXT; (2)
BORROWER IS A BUSINESS ENTITY AND ITS PRINCIPALS ARE KNOWLEDGEABLE IN COMMERCIAL
MATTERS; (3) BORROWER HAS CONSULTED WITH ITS OWN SEPARATE COUNSEL REGARDING THIS
INSTRUMENT; (4) BORROWER HAS AGREED TO THE AFORESAID WARRANT OF ATTORNEY TO
CONFESS JUDGMENT; AND (5) BORROWER UNDERSTANDS IT IS WAIVING CERTAIN RIGHTS
WHICH IT WOULD OTHERWISE POSSESS. JUDGMENT MAY BE ENTERED WITHOUT A HEARING OR
NOTICE AND BORROWER KNOWINGLY HAS WAIVED NOTICE AND A HEARING PRIOR TO THE ENTRY
OF A JUDGMENT BY CONFESSION.”
Section 6.04    Open-End Mortgage. This Instrument is an Open-End Mortgage as
defined in Section 8143(f) of Title 42 of the Pennsylvania Consolidated Statutes
(“Pa.C.S.”), and as such, is entitled to the benefits of 42 Pa.C.S. §8143 et
seq., shall secure future advances and shall have lien priority in accordance
with the

13



--------------------------------------------------------------------------------




provisions of 42 Pa.C.S. §§8143 and 8144. The maximum amount of Indebtedness (as
defined in 42 Pa. C.S. §8143, which term excludes interest and excludes the
protective advances and expenses referred to in the immediately following
sentence) outstanding at any time that is secured hereby is double the
[aggregate] face amount of the Note; however, Lender shall not be obligated to
advance any principal in excess of that stated in the Note. This Instrument also
secures, and the Note evidences the obligation of Borrower to repay, (i) all
advances made after the date hereof with respect to the Property for the payment
of real estate taxes, water and sewer rents, assessments, maintenance charges,
insurance premiums or costs incurred for the protection of the Property or the
lien of this Instrument, (ii) all costs and expenses incurred by Lender by
reason of an Event of Default, and (iii) all advances made by Lender to enable
completion of construction of improvements to the Property. Notwithstanding the
foregoing, to the maximum extent permitted by law, Borrower hereby
unconditionally and irrevocably waives its right to submit a notice to Lender
under 42 Pa.C.S. §8143(c). In addition to the other remedies available under the
Documents, any advances made after receipt of any such notice, whether or not
made pursuant to 42 Pa. C.S. §8143 and/or §8144, shall be secured hereby and
shall relate back to the date when this Instrument was left for recording with
the recorder of deeds. In the event any person or entity shall submit a notice
to Lender under 42 Pa.C.S. §8143(b), in addition to the other remedies available
under the Documents, Borrower shall have the lien or encumbrance which is the
subject of such notice removed of record in accordance with this Instrument; and
any advances made by Lender after receipt of any such notice whether or not made
under 42 Pa.C.S. §8143(b), shall be deemed to be obligatory advances made under,
shall be secured hereby, and shall relate back to the date when this Instrument
was left for recording with the recorder of deeds. By placing or accepting any
such lien or encumbrance against any or all of the Property, the holder thereof
shall be deemed to have agreed, to the maximum extent permitted by law, that its
lien or encumbrance shall be subject and subordinate in lien priority to this
Instrument and to any subsequent advances made under the Documents, to all
accrued and unpaid interest and to all other sums secured hereby.
Section 6.05    Purchase Money Mortgage. This Instrument is a “purchase money
mortgage” within the meaning of 42 Pa. C.S. §8141, as amended from time to time.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
[SIGNATURES ON FOLLOWING PAGE]

14



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed this Instrument as of the day
first set forth above.
BORROWER:
PIEDMONT 1901 MARKET LLC, a Delaware limited liability company
By:
Piedmont 1901 Market Business Trust, a Delaware statutory trust, its sole member




By:    [SEAL]

Name:    

Title:    


STATE OF GEORGIA                        )
                                )
COUNTY OF FULTON                    )

On this, the ______ day of June, 2015 , before me a Notary Public, personally
appeared ____________________ who acknowledged himself/herself to be
____________________of Piedmont 1901 Market Business Trust, a Delaware statutory
trust, the sole member of Piedmont 1901 Market LLC, a Delaware limited liability
company, and that he/she as such, being authorized to do so, executed, the
foregoing instrument for the purposes therein contained by signing the name of
the trust by himself/herself as ____________________.

IN WITNESS WHEREOF, I have set my hand and Notarial seal.

Notary Public
[SEAL]
My Commission Expires: ____________________________________


[SIGNATURES CONTINUED ON FOLLOWING PAGE]




--------------------------------------------------------------------------------




Certificate of Residence of the Mortgagee
The precise address of The Prudential Insurance Company of America, the
mortgagee herein, is c/o Prudential Asset Resources, Inc., 2100 Ross Avenue,
Suite 2500, Dallas, Texas 75201.
                        
Attorney for Lender








--------------------------------------------------------------------------------




EXHIBIT A
LEGAL DESCRIPTION OF LAND



1



--------------------------------------------------------------------------------




EXHIBIT B
DESCRIPTION OF PERSONAL PROPERTY SECURITY
All of Borrower’s right, title and interest in, to and under the following:
1.All machinery, apparatus, goods, equipment, materials, fittings, fixtures,
chattels, and tangible personal property, and all appurtenances and additions
thereto and betterments, renewals, substitutions, and replacements thereof,
owned by Borrower, wherever situate, and now or hereafter located on, attached
to, contained in, or used or usable in connection with the real property
described in Exhibit A attached hereto and incorporated herein (the “Land”), and
all improvements located thereon (the “Improvements”) or placed on any part
thereof, though not attached thereto, including all screens, awnings, shades,
blinds, curtains, draperies, carpets, rugs, furniture and furnishings, heating,
electrical, lighting, plumbing, ventilating, air-conditioning, refrigerating,
incinerating and/or compacting plants, systems, fixtures and equipment,
elevators, hoists, stoves, ranges, vacuum and other cleaning systems, call
systems, sprinkler systems and other fire prevention and extinguishing apparatus
and materials, motors, machinery, pipes, ducts, conduits, dynamos, engines,
compressors, generators, boilers, stokers, furnaces, pumps, tanks, appliances,
equipment, fittings, and fixtures.
2.    All funds, accounts, deposits, instruments, documents, contract rights,
general intangibles, notes, and chattel paper arising from or by virtue of any
transaction related to the Land, the Improvements, or any of the personal
property described in this Exhibit B.
3.    All permits, licenses, franchises, certificates, and other rights and
privileges now held or hereafter acquired by Borrower in connection with the
Land, the Improvements, or any of the personal property described in this
Exhibit B.
4.    All right, title, and interest of Borrower in and to the name and style by
which the Land and/or the Improvements is known, including trademarks and trade
names relating thereto.
5.    All right, title, and interest of Borrower in, to, and under all plans,
specifications, maps, surveys, reports, permits, licenses, architectural,
engineering and construction contracts, books of account, insurance policies,
and other documents of whatever kind or character, relating to the use,
construction upon, occupancy, leasing, sale, or operation of the Land and/or the
Improvements.
6.    All interests, estates, or other claims or demands, in law and in equity,
which Borrower now has or may hereafter acquire in the Land, the Improvements,
or the personal property described in this Exhibit B.
7.    All right, title, and interest owned by Borrower in and to all options to
purchase or lease the Land, the Improvements, or any other personal property
described in this Exhibit B, or any portion thereof or interest therein, and in
and to any greater estate in the Land, the Improvements, or any of the personal
property described in this Exhibit B.
8.    All of the estate, interest, right, title, other claim or demand, both in
law and in equity, including claims or demands with respect to the proceeds of
insurance relating thereto, which Borrower now

1



--------------------------------------------------------------------------------




has or may hereafter acquire in the Land, the Improvements, or any of the
personal property described in this Exhibit B, or any portion thereof or
interest therein, and any and all awards made for the taking by eminent domain,
or by any proceeding or purchase in lieu thereof, of the whole or any part of
such property, including without limitation, any award resulting from a change
of any streets (whether as to grade, access, or otherwise) and any award for
severance damages.
9.    All right, title, and interest of Borrower in and to all contracts,
permits, certificates, licenses, approvals, utility deposits, utility capacity,
and utility rights issued, granted, agreed upon, or otherwise provided by any
governmental or private authority, person or entity relating to the ownership,
development, construction, operation, maintenance, marketing, sale, or use of
the Land and/or the Improvements, including all of Borrower’s rights and
privileges hereto or hereafter otherwise arising in connection with or
pertaining to the Land and/or the Improvements, including, without limiting the
generality of the foregoing, all water and/or sewer capacity, all water, sewer
and/or other utility deposits or prepaid fees, and/or all water and/or sewer
and/or other utility tap rights or other utility rights, any right or privilege
of Borrower under any loan commitment, lease, contract, declaration of
covenants, restrictions and easements or like instrument, developer’s agreement,
or other agreement with any third party pertaining to the ownership,
development, construction, operation, maintenance, marketing, sale, or use of
the Land and/or the Improvements.
AND ALL PROCEEDS AND PRODUCTS OF THE FOREGOING PERSONAL PROPERTY DESCRIBED IN
THIS EXHIBIT B.
A PORTION OF THE ABOVE DESCRIBED GOODS ARE OR ARE TO BE AFFIXED TO THE REAL
PROPERTY DESCRIBED IN EXHIBIT A.
BORROWER IS THE RECORD TITLE HOLDER AND OWNER OF THE REAL PROPERTY DESCRIBED IN
EXHIBIT A.
ALL TERMS USED IN THIS EXHIBIT B (AND NOT OTHERWISE DEFINED IN THIS EXHIBIT B)
SHALL HAVE THE MEANING, IF ANY, ASCRIBED TO SUCH TERM UNDER THE UNIFORM
COMMERCIAL CODE AS ADOPTED AND IN FORCE IN THE JURISDICTION IN WHICH THIS
FINANCING STATEMENT HAS BEEN FILED/RECORDED (THE “U.C.C.”).
WITH RESPECT TO ANY FINANCING STATEMENT TO WHICH THIS EXHIBIT B IS ATTACHED, THE
TERM “BORROWER” SHALL MEAN “DEBTOR” AS SUCH TERM IS DEFINED IN THE U.C.C.

2

